The opinion of the court was delivered by
Lowrie, J.
This claim is entirely set aside by the principle ot Bland’s Administrators v. Umstead, 11 Harris 316. In the covenant sued on, Lowry binds only his heirs and assigns after himself; and very properly so, for. he was defining and contracting for the duties that ought to be performed by whoever should be owner of the mill. We cannot presume that he intended to bind his personal representatives to such duties. In the natural order of affairs they accompany the ownership of the property to which they relate, and therefore; in the present case, ought to be performed by the heirs or assigns of Lowry, if they claim under the title then acquired by him. The relation between Carr and Lowry, on which the duty depends, was dissolved by Lowry’s death, if not before, and his administratrix can be charged to answer only for a breach in his lifetime. This view of the case •saves us from considering the other questions.
Judgment affirmed.